Title: To George Washington from Richard Henry Lee, 27 February 1785
From: Lee, Richard Henry
To: Washington, George

 

Dear Sir,
New York feby 27th 1785

I am now to thank you for the letter that you did me the honor to write to me on the 8th of this month, and which I received on the 17th with the enclosures.
Sir James Jay had mentioned the plan of Lady Huntingdon to me, previous to the receipt of your letter, and at the same time that your packet reached me, there came one to Congress from Governor Henry with her Ladyships letter and plan enclosed, which the Governor strongly recommended. It was presently observed that the terms upon which lands had been ceded to the United States did not leave it in the power of Congress to dispose of them for any purpose but for paying the debts of the public by a full and fair sale of all the ceded lands—It was indeed remarked, that those religious people whom her Ladyship had in prospect to transplant & fix on our frontier were remarkable in the late war for an unanimous and bitter enmity to the American cause, and as such might form a dangerous settlement at so great a distance, contiguous to the Indians, & easily accessible to Canada. Especially in the present very unfriendly temper of mind that we now suppose the British nation possesses with respect to us. It was therefore ordered that Governor Henry’s letter with the enclosures should be filed, but nothing more done in the affair —Finding this, I concluded it not necessary to shew your letter, either publickly or privately—I have therefore returned to you, Lady Huntingdon packet. It appears to me, that Georgia is the most likely State in the Union to close with her Ladyship, if the latter argument mentioned in Congress should not prevent it. I am sorry to hear that you are so interrupted by applications that ought not to be made—I hope however that you will not suffer them so to prevent your necessary exercise, as to injure your health.
The investigating and opening our western navigation is an object of great importance and well worthy of your patronage—I believe, as I hope, that it will be found by experience to be of great utility both to the public and to the private adventurers. Very little has yet been done in Congress respecting the Western Country—but a very full discussion of that business

will soon come on, when it is to be expected that our affairs in that quarter will be put under better regulations than hitherto they have been. The mischiefs that experience & reason both join in proving to flow from the Sessions of Congress being held in our large Citys, produced the necessity of determining on some place of easy retirement for the federal government, and the unhappy neglect of attendance on the part of the Southern States has furnished an opportunity for a Majority in Congress to fix on a spot too excentric—My wishes would have been to have gone further south, but of two evils it was best to choose the least, and therefore we thought it better to fix somewhere in retirement than to continue wandering, or to fix in the midst of dissipation.
We had but just determined upon sending a Minister to the Court of London (Mr John Adams) when this day 28th feby, we receive a letter from our Commissioners for making treaties &c. at Paris, the copy of a letter from the Duke of Dorset, Minister from London to Versailles, to our Ministers, in answer to a proposition from them for making a treaty of Commerce with G. Britain for settling other points of difficulty arising from the late peace—for which his Grace declares the determination of his Court to be ready to settle all these affairs upon terms of equal & lasting good to both countries whensoever the U. States shall send to their Court a Minister properly authorised for the business—This looks well at least—and we shall shortly make the experiment of their sincerity—The King of Prussia thinks that there will be no war between the Emperor & Holland, and indeed it does now seem probable that his judgement will prove right—I have sent the letter you committed to my care for the Marquis on to France by the packet. I have the honor to be, with the highest esteem and regard dear Sir Your most obedient & very humble servant

Richard Henry Lee

